     Case 1:19-cr-00159 Document 105 Filed 05/20/20 Page 1 of 3 PageID #: 1128



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BLUEFIELD


UNITED STATES OF AMERICA

v.                                          CRIMINAL ACTION NO. 1:19-00159

ARUN DHAVAMANI


                        MEMORANDUM OPINION AND ORDER

        Pending before the court is W. Michael Frazier’s motion to

withdraw as the defendant’s counsel.            (ECF No. 104.)     Mr.

Frazier represented the defendant in a criminal case which was

tried before this court on November 19-20, 2019.              Defendant was

found guilty by a jury verdict, and is awaiting sentencing by

this court, scheduled for 10:30 a.m. on June 2, 2020.               (ECF No.

97.)     On May 15, 2020, Mr. Frazier filed a motion seeking leave

to withdraw due to deteriorating relations with defendant.                (ECF

No. 104.)      Mr. Frazier states in his motion that defendant “has

become increasingly less cooperative with counsel, and has now

taken to threatening counsel with lawsuits and/or bar

complaints.”       (Id.)   Mr. Frazier states that he notified in

writing defendant and defendant’s family of his intention to

withdraw.      (Id.)    He had not received any response from

defendant or his family by the time of his filing.              (Id.)    He

also asks the court to appoint counsel for defendant for the

sentencing hearing.        (Id.)
  Case 1:19-cr-00159 Document 105 Filed 05/20/20 Page 2 of 3 PageID #: 1129



     Withdrawal of representation in a criminal action is

governed by Local Rule 44.4, which states in part that “[a]

motion to withdraw shall be accompanied by a notice of

appearance of substitute counsel.        In the absence of the

appearance of substitute counsel, a motion to withdraw shall set

forth sufficient information to enable the court to rule.”             L.R.

Cr. P. 44.4.    There has not yet been any notice of appearance of

substitute counsel.

     As noted above, Mr. Frazier requests that the court appoint

counsel for defendant.      “To qualify for court-appointed counsel

under the CJA [Criminal Justice Act], a ‘defendant bears the

burden of proving that he lacks the [financial] means to retain

counsel.’”   United States v. Gutierrez-Cruz, 680 F. App'x 203,

205 (4th Cir. 2017) (quoting United States v. Ductan, 800 F.3d

642, 652 n.5 (4th Cir. 2015)).

     The court hereby ORDERS a hearing to be held at 10:00 a.m.

on June 2, 2020, in Bluefield, at which time the court will hear

from Mr. Frazier and defendant on the motion to withdraw.             The

court will hear from defendant whether he concurs with Mr.

Frazier’s motion and he also desires new representation, and if

defendant does, whether defendant wishes to retain counsel

himself or have the court appoint counsel for him.           Then, if

defendant wishes to have the court appoint counsel on his



                                     2
  Case 1:19-cr-00159 Document 105 Filed 05/20/20 Page 3 of 3 PageID #: 1130



behalf, the court will determine whether defendant qualifies for

court-appointed counsel.

     Defendant and all counsel should be prepared for the

sentencing hearing to be held as scheduled at 10:30 a.m. on June

2, 2020, should the court deny Mr. Frazier’s motion to withdraw.

     The Clerk is directed to send a copy of this Order to all

counsel of record, and to defendant.

    It is SO ORDERED this 20th day of May, 2020.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                       3
